DETAILED ACTION0
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 15-19 are objected to because of the following informalities:  
	As to Claim 15: The applicants are advised to replace “a resin composite” in claim 15 with the new phrase “the resin composite” (Emphasis added). 
	As to Claim 16: The applicants are advised to replace “the molded produce” in claim 16 with the new phrase “the molded product”. 
	As to Claim 17: The applicants are advised to replace “a molded product” in claim 17 with the new phrase “the molded product” (Emphasis added).  The applicants are also advised to delete the comma (,) after the phrase “40 to 45 dB”. 
	As to Claim 18: The applicants are advised to replace “comprising” in claim 18 with the new phrase “wherein the vehicle part is”. 
	As to Claim 19:  The applicants are advised to replace the claimed phrase “a molded produce” with the new phrase “the molded product”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 3 recites, among other things, “an amount of 0 to about 40.0 wt. % of the reinforcing material” and “an amount of about 0 to about 1.0 wt% of the additive” (Emphasis added).  However, claims 1 and 2, on which claim 3 depends from, require the presence of reinforcing material and additive.  Thus, claim 3, which encompasses zero amount or absence of reinforcing material and additive, fails to further limit the scope of claims 1 and 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2, 4, 7-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukohata et al. (US 2015/0073082) in view of Eling et al. (US 2012/0142240). 
	As to Claims 1-2, 4, 7-8, 10-15, 17, and 19: Mukohata et al. disclose a resin composite material comprising a thermoplastic resin that may be selected from, among other things, polyurethane, polyamide, polyimide, and polyolefin, e.g., polyethylene or polypropylene, and an inorganic filler that may be selected from glass fiber, calcium carbonate, or combinations thereof (corresponding to the claimed reinforcing material) (Paragraphs [0001], [0019]-[0021], and [0028]).  Mukohata et al. also disclose that the composite material may further contain an additive, including antioxidants (Paragraph [0032]).  Mukohata et al. further disclose that their composite material is molded into molded products including vehicle parts (Paragraphs [0035] and [0039]). 
	While Mukohata et al. disclose employing other additives, including various fillers, in their composite material (Paragraph [0032]), they do not specify the fillers as including the claimed porous particles.  They also do not specify the porous particles having a pore size of 2-50 nm, comprising porous aerogel granules, and coated with a polyurethane as required by claims 7-8 and 10, respectively.  
	Nevertheless, Eling et al., like Mukohata et al., disclose a thermoplastic resin based composite material (Paragraph [0088] and see also abstract).  Eling et al. also disclose adding nanoporous particles, including porous aerogel granules, having a pore size of 0.1-500 nm (overlaps with the claimed pore size of 2-50 nm) and coated with polyurethane to prepare composite material having advantageous properties for various applications (Paragraphs [0001]-[0002], [0041]-[0059], and [0090]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art use the porous particles having the claimed pore size and coated with polyurethane, as taught by Eling et al., in the composite material discussed in Mukohata et al., with a reasonable expectation of successfully obtaining desired properties for various applications. 
	As to Claim 16: These claimed properties would have naturally followed from the suggestion of Mukohata et al. and Eling et al. since the collective teachings of Mukohata et al. and Eling et al. would have suggested identical or substantially identical molded product for a vehicle part for the reasons set forth above.  This is especially true since Mukohata et al. teach molded products having desired mechanical properties, including tensile related properties (Paragraphs [0035] and [0039]).  See section MPEP 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukohata et al. (US 2015/0073082) in view of Eling et al. (US 2012/0142240) as applied to claims 1-2, 4, 7-8, 10-17, and 19 above, and further in view of Okada et al. (US 5,369,183). 
	The disclosures with respect to Mukohata et al. and Eling et al. in paragraph 4 are incorporated here by reference. They also do not specifically mention using other types of resins, including the particular thermosetting resins required by claim 5, i.e., epoxy resin. 
	Nevertheless, Okada et al. disclose the use of thermoplastic resin together with thermosetting resins including epoxy resin in a composite for the purposes of obtaining desired molding properties for vehicles (Col. 1, lines 5-51 and Col. 2, lines 47-60). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use thermosetting resin, such as epoxy resin, together with thermoplastic resin, as taught by Okada et al, in the composite material suggested by Mukohata et al. and Eling et al., with a reasonable expectation of successfully obtaining advantageous molding properties for vehicles. 

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukohata et al. (US 2015/0073082) in view of Eling et al. (US 2012/0142240) as applied to claims 1-2, 4, 7-8, 10-17, and 19 above, and further in view of Sun et al. (US 2017/0130019). 
	The disclosures with respect to Mukohata et al. and Eling et al. in paragraph 4 are incorporated here by reference.  They do not specify the vehicle part as including an engine cover as recited in claim 18.
	However, Sun et al. disclose molding its polyurethane composite material into known vehicle parts, including engine cover, to obtain desired properties (Paragraphs [0002], [0021]-[0022] and [0036]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to mold the composite material suggested by Mukohata et al. and Eling et al., into known vehicle parts, including the engine cover taught by Sun et al., with a reasonable expectation of successfully obtaining desired properties. 

Allowable Subject Matter
7.	Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Upon further search, it is noted that US 2007/0276051 was uncovered.  However, this reference only discloses the use of silica aerogel having a specific gravity as low as 0.025 g/cm3 (Paragraph [0003]), which is outside the claimed specific gravity of 0.013-0.017 g/cm3.  This reference also does not specifically mention the claimed specific resin composite. 
9.	For record purposes only, it is noted that there is no prior art rejection of present claim 3. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764